DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-10, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette et al (US 2007/0051527) in view of Gammon (US 5,847,938).
	Re claim 1, Lalancette et al disclose a unitary piece (10) of conductive metal [0014] configured to comprise: a top wall (40) having opposing side portions; 
	a pair of opposing first side walls (20, 30) joined to the top wall at first bends (41, 42), respectively, each first side wall having a bottom portion (51, 52); and 
	a pair of opposing second side walls (25, 35), each of which is joined by a second bend (43, 44) to one of the first side walls, each second side wall having a top portion (27, 37) that at least partially adjoins one of the side portions of the top wall (Figs 4, 9, 10), but does not disclose the bottom portion having at least one contact extending therefrom, each contact being adapted for receipt in one of the holes of the substrate.




Re claim 7, wherein the first side walls each have an end with a locking tab (22) joined thereto and the second side walls each have a free end (36), and wherein the locking tabs of the first side walls are bent over the free ends of the second side walls, respectively, thereby forming rounded corners of the EMC shield (Figs 4, 10).
Re claim 12, wherein the top wall has one or more openings extending therethrough (Fig 4).
Re claim 14, wherein the first and second bends are each at about a 90 degree angle (Fig 9).
The teaching as discussed above does not disclose wherein the second side walls each have a bottom portion with at least one contact extending therefrom (re claim 8), wherein the bottom portion of each of the first side walls has a plurality of contacts extending therefrom (re claim 9), wherein the bottom portion of each of the second side walls has a plurality of contacts extending therefrom (re claim 10).
Gammon teaches the use of the bottom portion having at least one contact (40) extending therefrom, each contact being adapted for receipt in one (28) of the holes of the substrate (22), wherein the second side walls each have a bottom portion with at least one contact (40) extending therefrom, wherein the bottom portion of each of the first side walls has a plurality of contacts (40) extending therefrom, wherein the bottom portion of each of the second side walls has a plurality of contacts (40) extending therefrom. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the at least one contact for easily press-fit inserted and removed from the substrate.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette et al (US 2007/0051527) in view of Gammon (US 5,847,938) as applied to claims 1, 8 above, and further in view of Resinger (US 6,666,720).
Gammon teaches each of the contacts of the first and second side walls is configured for press-fit insertion into one (28) of the holes in the substrate (22) and 
Resinger teaches the contacts comprises a pair of resiliently movable beams (104) separated by a piercing (Figs 4, 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the at least one contact with a pair of resiliently movable beams separated by a piercing for easily press-fit inserted and removed from the substrate.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette et al (US 2007/0051527) in view of Gammon (US 5,847,938) as applied to claim 1 above, and further in view of Mun et al (US 2019/0082562)
The teaching as discussed above does not disclose wherein the conductive metal is selected from the group consisting of stainless steel, tin plated carbon steel, copper alloys and aluminum.
Mun et al teach the use of an EMI shield (140) made of stainless steel [0074]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the stainless steel for the metal shield of Lalancette et al for intended use.

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (US 2008/0245562) in view of Lalancette et al (US 2007/0051527).

Re claim 16, wherein the steps of separating the segment of the metal sheet and configuring the segment of the metal sheet are performed at the same time in a stamping operation (stamping sections from sheet metal strip)[0010].
Lalancette et al teach the use of a pair of opposing second side walls (25, 35)and a top wall (40), wherein the second side walls are formed from the strip sections of the intermediate piece (Fig 4) and the first side walls (20, 30) and the top wall (40) are formed from the main section of the intermediate piece (Fig 4), the first side walls having bottom portions (51, 52) that are formed from the first side portions of the main section of the intermediate piece, respectively.
.

Allowable Subject Matter
Claims 2-6, 17, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUNG V NGO/Primary Examiner, Art Unit 2847